      Case 2:19-cv-02137-KHV-GEB Document 22 Filed 06/21/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

DAVID BEATY and DB SPORTS, LLC,               )
                                              )
                Plaintiffs,                   )
                                              )       Case No. 2:19-CV-02137
v.                                            )
                                              )
KANSAS ATHLETICS, INC.,                       )
                                              )
                Defendant.                    )

                                CERTIFICATE OF SERVICE


       Plaintiffs David Beaty and DB Sports, LLC, by and through their undersigned counsel,

notify the Court and all counsel of record that on the 21st day of June, 2019, the following was

served on Defendant’s counsel via electronic mail:

       Plaintiffs’ Rule 26 Initial Disclosures.


Dated: June 21, 2019                          Respectfully submitted,

                                              /s/ Brent N. Coverdale
                                              James D. Griffin       KS # 12545
                                              Brent N. Coverdale KS # 18798
                                              Scharnhorst Ast Kennard Griffin PC
                                              1100 Walnut, Suite 1950
                                              Kansas City, MO 64106
                                              Tel: (816) 268-9419
                                              Fax: (816) 268-9409
                                              E-mail:        jgriffin@sakg.com
                                                             bcoverdale@sakg.com

                                              and




                                                  1
00197113.DOCX
      Case 2:19-cv-02137-KHV-GEB Document 22 Filed 06/21/19 Page 2 of 2




                                            Michael P. Lyons (admitted pro hac vice)
                                            Christopher J. Simmons (admitted pro hac vice)
                                            Stephen Higdon (admitted pro hac vice)
                                            Deans & Lyons, LLP
                                            325 N. Saint Paul St., Suite 1500
                                            Dallas, Texas 75201-3891
                                            Tel: (214) 965-8500
                                            Fax: (214) 965-8505
                                            E-mail:        mlyons@deanslyons.com
                                                           csimmons@deanslyons.com
                                                           shigdon@deanslyons.com

                                            Counsel for Plaintiffs


                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on June 21, 2019, a true and correct copy of the
foregoing document was filed via the Court’s electronic filing system, which will generate notice
to all counsel of record.

                                                    /s/ Brent N. Coverdale
                                                    Attorney for Plaintiffs




                                               2
00197113.DOCX
